PER CURIAM.
This cause is before us on appeal from a final judgment enjoining appellant from bringing a pet onto the premises of the Bay-shore Condominium, where appellant is a unit owner. The record indicates that appellant is a widow whose physician was of the opinion that she would benefit medically from being allowed to keep a small dog. Although we deplore the result, we are constrained to affirm the order appealed from, because we are unable to conclude, after careful review of the record and existing precedent, that the trial court erred or abused its discretion in rejecting appellant’s defenses of estoppel and selective enforcement.
The order appealed from is therefore affirmed.
BOOTH and MINER, JJ., concur.
JOANOS, J., concurs in result only.